IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51218
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     ROBERT LEE MORRISON,

                                          Defendant-Appellant.




          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. A-00-CR-62-All-JN

                        September 27, 2001

Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Lee Morrison appeals his conviction, following entry of

a guilty plea, for possession with intent to distribute more than

50 grams of crack cocaine.    Morrison contends that his plea was

involuntary because he was not admonished at rearraignment of his

rights under Apprendi v. New Jersey, 530 U.S. 466 (2000), to have

the Government prove and the jury determine the drug quantity


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
beyond a reasonable doubt.    Morrison contends that the superseding

information was fatally defective because it reported that he

committed the drug offense four months after he entered a plea to

the   charge.   Morrison     contends   that   his   attorney    provided

ineffective assistance because counsel did not object to the lack

of an Apprendi admonishment and did not challenge the alleged

defective charging instrument.

      We have reviewed the record and the briefs submitted by the

parties and hold that all requirements of Rule 11 were met in this

case.   See Rule 11(c); United States v. Cuevas-Andrade, 232 F.3d
440, 444 (5th Cir. 2000).    Moreover, any error would be harmless.

United States v. Reyna, 130 F.3d 104, 112 (5th Cir. 1997); United

States v. Coronado, 554 F.2d 166, 173 (5th Cir. 1977).          We further

hold that Morrison has not shown reversible error in conjunction

with his claim that the obviously typographical date error in the

superseding information rendered the charging instrument void.

Berger v. United States, 55 S. Ct. 629, 630 (1935), overruled on

other grounds, Stirone v. United States, 80 S. Ct. 270 (1960);

Russell v. United States, 429 F.2d 237, 238 (5th Cir. 1970).

Finally, Morrison has not shown that counsel’s performance was

objectively unreasonable.    See Strickland v. Washington, 104 S. Ct.
2052, 2065-68 (1984); United States v. Wilkes, 20 F.3d 651, 653

(5th Cir. 1994) (counsel not deficient for failing to raise legally

meritless claim).   Accordingly, the judgment of the district court


                                   2
is

     AFFIRMED.




         3